26 F.3d 139
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Jay Alan ROTHSTEIN, Appellant.
No. 93-5182.
United States Court of Appeals, Federal Circuit.
May 9, 1994.

Before MAYER, Circuit Judge, COWEN, Senior Circuit Judge, and PLAGER, Circuit Judge.
PER CURIAM.


1
Jay Alan Rothstein appeals the order of the United States Court of Federal Claims vacating his admission to the bar of that court.  In re Jay Alan Rothstein, (Ct.Fed.Cl. April 12, 1993).  The court determined that the Trust Territory of the Pacific Islands is not a "territory" or "possession" of the United States for the purposes of admission to the bar of the Court of Federal Claims under that court's rules.  See RCFC 81(b)(1).  We affirm on the basis of that order.